                                          Case 4:20-cv-08806-YGR Document 70 Filed 01/13/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     AMERICAN HOSPITAL ASSOCIATION, ET                 Case No. 4:20-cv-08806-YGR
                                         AL.,
                                   6                    Plaintiffs,                        ORDER TO SHOW CAUSE RE: DISMISSAL
                                   7                                                       FOR LACK OF SUBJECT-MATTER
                                                 v.                                        JURISDICTION
                                   8
                                         DEPARTMENT OF HEALTH & HUMAN
                                   9     SERVICES, ET AL.,
                                                                                           Re: Dkt. No. 64
                                                        Defendants.
                                  10

                                  11          TO PLAINTIFFS AMERICAN HOSPITAL ASSOCIATION, 340B HEALTH, AMERICA’S
                                  12   ESSENTIAL HOSPITALS, ASSOCIATION OF AMERICAN MEDICAL COLLEGES, THE CHILDREN’S
Northern District of California
 United States District Court




                                  13   HOSPITAL ASSOCIATION, AMERICAN SOCIETY OF HEALTH-SYSTEM PHARMACISTS, AVERA ST.
                                  14   MARY’S HOSPITAL, RIVERSIDE REGIONAL MEDICAL CENTER, ST. MARY’S MEDICAL CENTER
                                  15   AND THEIR COUNSEL OF RECORD:
                                  16          YOU ARE HEREBY ORDERED TO SHOW CAUSE in writing why this case should not be
                                  17   dismissed for lack of subject-matter jurisdiction. (See Dkt. No. 64.) A response to this Order to
                                  18   Show Cause and the pending motion to dismiss (Dkt. No. 64) shall be filed on or before Monday,
                                  19   January 25, 2021. Defendants Department of Health and Human Services and Secretary Alex M.
                                  20   Azar II may file a reply on or before Monday February 1, 2021. The Court SETS oral argument
                                  21   on this Order to Show Cause and defendants’ motion to dismiss for Tuesday, February 9, 2021 at
                                  22   2:00 PM PST via the Zoom platform. All other briefing schedules and dates remain in place.
                                  23          IT IS SO ORDERED.
                                  24   Dated: January 13, 2021
                                  25

                                  26
                                                                                                      YVONNE GONZALEZ ROGERS
                                  27                                                                 UNITED STATES DISTRICT JUDGE
                                  28
